DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-8 are also rejected due to their dependency on claim 1.
The term "organs of different kinds" in claim 1 is a relative term which renders the claim indefinite.  The term "organs of different kinds" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither the claim, nor the specification state what denotes a “kind” of organ. It is unclear to what degree, if at all, the connected organs can differ for use with the claimed device. The phrase “organs of different kinds” was interpreted as “different organs” for the purpose of analysis in this action.


Furthermore, it is unclear based on the language of the claims, what particular orientation or configuration of winding is required by the terms ‘top right, bottom right, top left, and bottom left’. Therefore the metes and bounds of the terms cannot be determined and the claims are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim as written requires the human body, specifically organ tissue, by stating “a stent with a pigtail structure used for connection between organs of different kinds where a through hole is formed on each of the organs of different kinds and portions around the through holes are connected to each other, the stent comprising: a stent body where both end parts are arranged across the through holes formed on the organs of different kinds and a connecting passage which connects the two organs of different kinds is formed.” (emphasis added by examiner)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being anticipated by US 20030069533 A1 (Kakutani et al.), hereinafter Kakutani.
Regarding claim 1, in a first embodiment, Kakutani teaches a stent where a through hole is formed on each of the organs of different kinds and portions around the through holes are connected to each other [0009]. The stent comprises: a stent body (1) where both end parts are arranged across the through holes formed on the organs of different kinds (duodenum and gallbladder – Abstract) and a connecting passage which connects the two organs of different kinds is formed [0031]. The stent of Kakutani is an expandable metallic stent having a mesh structure made of woven wire [0018] and comprising a cover film [0020] which covers the woven wire for sealing of the connecting passage.   


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Kakutani to include the wound pigtail feature of the second embodiment as a simple substitution of known elements to obtain the predictable result of an EMS stent with flexible retention properties.
The recitation that the wound end part is “to be caught and fixed to the through hole” does not confer patentability to the claim since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 2, Kakutani teaches the stent of claim 1, wherein the wound end part is a one-side wound end part formed only on one side of the end parts of the stent body [0021]. It is noted that Kakutani uses the term “pole” to refer to the end part of the stent, thus describing a device possessing either 1 or 2 pigtailed end parts. Examiner would note that the claim as currently presented is interpreted to require one or more pigtailed end parts. 
Regarding claim 3, Kakutani teaches the stent according to claim 1, wherein the wound end part is a one-side wound end part and an other-side wound end part formed on both sides of the end parts of the stent body [0021]. It is noted that Kakutani uses the term “pole” to refer to the end part of the stent, thus describing a device possessing either 1 or 2 pigtailed end parts.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani in view of US 20160199170 A1 (Blitz), hereinafter Blitz and further in view of US 8603185 B2 (Shah et al.), hereinafter Shah. 
Regarding claims 4-7 Kakutani teaches the stent of claim 3. Kakutani fails to teach a 360 degree winding for the pigtail portion of the stent or the direction of said winding.
Blitz teaches a double pigtailed stent (Fig. 1A) wherein the one-side wound end part is wound approximately 360 degrees (Fig. 1A) from the top right toward the bottom right (3) of the stent body and the other-side wound end part is wound from the bottom left toward the top left (5) of the stent body.  Blitz further teaches that the wound ends may be wound in either direction, thus covering all possible combinations of rotation of the wound end in relation to the stent body [0041-0042]. Kakutani in view of Blitz fails to teach that the wound end is exactly 360 degrees. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani in view of Blitz to wind the pigtails a in any of the claimed configurations with the reasonable expectation that any of the disclosed winding configurations would effectively retain the stent and minimize movement.
Shah teaches a stent (Fig. 1) with a pigtail end (i.e. curved portion (36)) which is formed to be about 360 degrees [0019] and retains the stent in position in the body.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani in view of Blitz to incorporate the teachings of Shah in order to have the wound end of the stent be 360 degrees with the reasonable expectation that winding the pigtail end within the range of 90 to over 360 degrees as suggested by Shah would ensure proper stent retention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakutani in view of US 20140025180 A1 (Gupta), hereinafter Gupta and further in view of US 20150250979 A1 (Loske), hereinafter Loske.
	Regarding claim 8, Kakutani teaches the stent of claim 3. Kakutani fails to teach the specific dimensions of the stent. However, it is well known to size implanted medical devices to patient specific anatomy or to provide the device in a variety of sizes.
	Gupta teaches an anti-migration biliary stent wherein the stent body has a length of 20-40mm [0026] and a total length of the stent body, the one-side wound end part, and the other-side wound end part is 130-150mm [0026]. Gupta notes that a variety of stent diameters may be used [0026]. Gupta further teaches adjusting stent dimensions based on size of the duct, obstruction and stent used [0020]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Kakutani to optimize the dimensions of the stent in order to ensure a proper fit based on patient size and location of the organs being connected. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Kakutani in view of Gupta does not teach the coating having a thickness as claimed.
Loske teaches a treatment for adding a jacket of coating to self-expanding metal stents [0054]. Loske teaches that the film thickness is between 0.5mm to 5mm; thus overlapping the claimed range. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani with the teachings of Loske to ensure the stent coating is of a proper thickness to increase biocompatibility of the stent and protect the patient. 
	
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Benjamin J Klein/Primary Examiner, Art Unit 3781